     Case 5:20-cv-00098-AB-KK Document 15 Filed 07/13/20 Page 1 of 1 Page ID #:46



1
                                                                                 JS-6
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. ED CV 20-00098-AB (KKx)
11      Wendy Lopez
                                                  ORDER OF DISMISSAL WITHOUT
                           Plaintiff,             PREJUDICE FOR LACK OF
12                                                PROSECUTION
13      v.
14      Chan Etal, et al                             (PURSUANT TO LOCAL RULE 41)
15                         Defendants.
16
             On April 15, 2020, the Court issued an Order to Show Cause why this case should
17
       not be dismissed for lack of prosecution. A written response to the Order to Show Cause
18
       was filed on April 29, 2020. The Court continued the Order to Show Cause Response
19
       deadline to May 20, 2020. Another response to the Order to Show Cause was filed on
20
       May 20, 2020. The Court again continued the Order to Show Cause Response deadline
21
       to June 30, 2020. No response having been filed to the Court’s Order to Show Cause,
22
             IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23
       without prejudice, for lack of prosecution and for failure to comply with the orders of
24
       the Court, pursuant to Local Rule 41.
25
26     Dated: July 13, 2020              _______________________________________
                                         ANDRÉ BIROTTE JR.
27                                       UNITED STATES DISTRICT COURT JUDGE
28
                                                1.
